Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on 9/29/2021, PROSECUTION IS HEREBY REOPENED.  The rejection of claim 29 is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Soder (6279289).
Soder (figures 1-2, 11-14) shows a building comprising a foundation (150, figure 12), a first wall (figures 11-14) disposed above the foundation, the wall including a bottom plate (labeled as 14 in figure 1, 156 in figure 14) and a top plate (176, figure 12), first and second studs (184, 180, 200) extending between the bottom plate and top plate, the first and second studs including respective bottom and top ends, the bottom ends being operably supported on the bottom plate, a cross member (the horizontal member between part 198 and 180 in figure 13) disposed on the top ends of the studs, the cross member being hollow metal (metal tubing) including portions disposed on the top ends of the first and second studs.
Allowable Subject Matter
Claims 1-10, 12-28, 30 are allowed.
Response to Arguments
Applicant’s arguments, see appeal brief, filed 9/29/2021, with respect to the rejection(s) of claim(s) 29 under Soder have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soder.
The rejection on 6/23/2021 based on Soder was improper as the office action did not correctly label the structures in Soder corresponding to the claimed limitation.  The reference is still found to be proper for a 102 rejection of claim 29 and applied above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

1/7/2021